

117 HR 985 IH: Well-Informed, Scientific, and Efficient Government Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 985IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Foster (for himself, Mr. Takano, Ms. Titus, and Mr. Case) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo secure Federal access to scientific literature and other subscription services by requiring Federal agencies and legislative branch research arms to make recommendations on increasing agency library access to serials, and for other purposes.1.Short titleThis Act may be cited as the Well-Informed, Scientific, and Efficient Government Act of 2021 or the WISE Government Act.2.Agency journal subscriptions(a)Prohibition on nondisclosure provision for journal subscriptionsThe head of an agency may not enter into any contract for a journal subscription that prohibits disclosure of the cost of the subscription to another agency or the Library of Congress.(b)Employee access to library subscriptionsNot later than 6 months after the date of the enactment of this Act, the head of each agency shall require that each library of the agency make easily and clearly available to the employees of the agency, including regional employees, through the intranet any policy or procedure for employee access to a subscription of the library.(c)Report on increasing access to serialsNot later than 12 months after the date of the enactment of this Act, the Administrator, in consultation with the Library of Congress, the applicable agency libraries, and other relevant stakeholders (including the Defense Technical Information Center, the National Library of Medicine, the Education Resources Information Center, and the National Technical Information Service) shall submit to Congress and each agency library a report on increasing agency library access to serials that includes—(1)a survey of subscriptions purchased and cost data for applicable agency libraries and the Library of Congress;(2)an outline of any issues with agency access to scientific serials and subscriptions, which may include contract issues, concerns arising with new publishing media (including print, online, and aggregated services), the ability of agency employees to use agency library subscriptions in headquarters and regional offices, purchasing system inefficiencies, and price concerns; and(3)recommendations on addressing issues, including short-term and long-term solutions and assessing the potential need for greater interagency transparency and new purchasing models.(d)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(3)Applicable agency libraryThe term applicable agency library means the libraries of—(A)the Executive departments listed in section 101 of title 5, United States Code;(B)the military departments listed in section 102 of title 5, United States Code; and(C)any agency with a scientific focus, including the Environmental Protection Agency and the National Aeronautics and Space Administration.(4)DirectorThe term Director means the Director of the Office of Management and Budget.(e)Rule of constructionNothing in this section may be construed as requiring the disclosure of matters that are otherwise not subject to disclosure under section 552(b) of title 5, United States Code (commonly referred to as the Freedom of Information Act).